986 A.2d 128 (2009)
Jeffrey and Kimberly ORSAG, Husband and Wife, Petitioners
v.
FARMERS NEW CENTURY INSURANCE, Respondent.
No. 650 MAL 2009.
Supreme Court of Pennsylvania.
December 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of December, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED to the issue set forth below. The issue, restated for clarity, is:
If an insured signs an insurance application that contains lowered uninsured/underinsured motorist coverage limits, is that signature alone sufficient to meet the requirements of Section 1734 of Pennsylvania's Motor Vehicle Financial Responsibility Law?